In this proceeding to discipline an attorney for professional misconduct, petitioner moves to confirm the report of the Justice of the Supreme Court to whom the matter had been referred for hearing and report. Respondent was admitted to the Bar by the Appellate Division, First Judicial Department, on June 24, 1955. The report sets forth as its “ conclusion ” that the charges in the petition have been sustained. The charges are that respondent *978converted to his own use $3,000 which he had received on behalf of his client in a real estate transaction, in the form of a check to respondent’s order “ as attorney ”, and that he was guilty of professional misconduct, malpractice, fraud, deceit and conduct prejudicial to the administration of justice by reason of the conversion. The report also sets forth the following findings in support of the conclusion: There was no escrow agreement relative to the $3,000 payment; respondent’s testimony as to the manner of his keeping this money “ in cash from July 1964 through September 1967, and as to his subsequent exchange of the cash for” a third party’s check, “ is incredible and is therefore disbelieved ”; and respondent converted the $3,000 to his own use, but has made full restitution. It is the finding of this court, based on the evidence, that respondent’s receipt of the money was in escrow, pursuant to at least an oral arrangement therefor. Otherwise, we believe the reporting Justice’s findings and his conclusion are amply warranted by the evidence. Accordingly, the motion to confirm the report is granted, with the modification indicated herein to the effect that it is found that respondent received the money in escrow. Based upon all the facts and circumstances in the matter, respondent is suspended from the practice of law for the period of one year, commencing May 15, 1968. Brennan, Acting P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.